Blackford, J.
— This was an action of debt brought by the state, on the relation of the inhabitants of a certain congressional township, against Micah Newby, the school-commissioner of Washington county, and his sureties. The following is the substance of the declaration: That the said township is situate in the counties of Washington and Orange; that the defendants, in September, 1837, executed their writing obligatory to the plaintiff in the sum of, &c., conditioned that Newby, who, in August, 1837, had been elected school-commissioner of Washington county, should faithfully discharge his duties in that office; that the bond was approved and the commissioner qualified; that the commissioner, in October, 1837, lent to one Kendall a certain sum of “school-*331money,” to be paid in three years ; that the borrower mortgaged to the commissioner, for the use’ of said township, certain land in Orange county to secure the loan ; that the commissioner neglected his duty, &c., (several breaches are here set out relative to the mortgage); by which neglect the money was lost; that thereby an action accrued, &c.
J. Rowland and W. T. Otto, for the appellant.
J. W. Payne, for the appellees.
General demurrer to the declaration, and judgment for the defendants. •
The declaration is objectionable, because it does not state that the money lent by the commissioner belonged to the relators. The only allegations relative to this subject are, that the money was “school-money,” and that the mortgage was to the commissioner and his successor'for the use of the township. It is not here stated, with sufficient certainty, that the money in question was the money of the inhabitants of the township.
The declaration is also objectionable, because there Is no averment that the trustees of the township had decided, that the school-commissioner of Washington county should have jurisdiction over the school-land of the township. According to the statutes governing the case, such a decision was necessary to give jurisdiction over said school-land to the commissioner of Washington county ; the township being divided by the boundary between Washington and Orange counties. Stat. 1837, p. 16. — R. S. 1838, p. 510, sect. 9. The plaintiff contends, however, that, by those statutes, if all the school-section lies in Washington county, the commissioner of that county has authority over the section without a decision of the trustees. But if that were the meaning of the statutes, it would not help the plaintiff in this case, the declaration not alleging that the section lies in Washington county.

Per Curiam.

— The judgment is affirmed.